                                                                  -6
 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DON MARTIN, ET AL.,                             Case No. CV 20-10184-TJH (KK)
11                              Plaintiff(s),
12                        v.                          JUDGMENT
13    CITY OF LOS ANGELES, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: JUNE 14, 2021
22
                                                HONO
                                                HONORABLE
                                                     ORABLE TERRY J.     J HAT
                                                                            HATTER,
                                                                                TTER, JR.
23                                              Senior United States District Judge
24
25
26
27
28
